IT IS ORDERED by the court that the request for expedited review and the motions for leave to intervene be, and hereby are, granted.
IT IS FURTHER ORDERED by the court that the motion to dismiss be, and hereby is, denied.
IT IS FURTHER ORDERED by the court that respondents shall not proceed further in the case entitled, Zanotti v. Taft, case No. 98CVH02-1355.
IT IS FURTHER ORDERED by the court that we reassert our continuing jurisdiction over DeRolph v. State and resolve any election-related challenge to the May 5, 1998 election that may affect our decision in DeRolph v. State.
IT IS FURTHER ORDERED by the court that a writ of mandamus directing the respondents to transfer the case entitled Zanotti v. Taft, case No. 98CVH02-1355 to this court be, and hereby is, granted, and that the case be transferred to this court no later than March 17, 1998.
IT IS FURTHER ORDERED by the court that the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before March 17,1998; relator shall file his brief on or before March 17, 1998; and respondents shall file their brief(s) on or before March 20, 1998. No reply brief and no *1245extensions of time shall be permitted. The parties shall brief only the following issue: Whether Am.Sub.H.B. No. 697, signed by the Governor on February 17, 1998, which provides for the levy of new taxes only if approved by the electors on May 5, 1998, violates Section 26, Article II of the Ohio Constitution or is otherwise unconstitutional.
IT IS FURTHER ORDERED by the court, sua sponte, that oral argument be, and hereby is, denied.
Moyer, C.J., F.E. Sweeney and Pfeifer, JJ., concur in the entry issued by the court.
Resnick, J., concurs in the entry as stated in her concurring and dissenting opinion.
Douglas, J., dissents.
Cook and Lundberg Stratton, JJ., separately dissent.